Citation Nr: 0127337	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  98-11 920 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, attorney at 
law


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to June 
1955.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.  In August 1999, the Board denied the 
veteran's claim for service connection for PTSD.  

The veteran subsequently appealed to the United States Court 
of Veterans Appeals (Court).  In March 2001, the Court 
remanded the veteran's appeal to the Board.  

During the pendency of this appeal, in June 2001, the veteran 
revoked the power of attorney given to The American Legion, 
by executing a VA Form 21-22, Appointment of Attorney as 
Claimant's Representative, in favor of attorney Fred J. 
Fleming.  


REMAND

The Board denied the veteran's claims as not well-grounded.  
There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C. A. §§ 
5102, 5103, 5103A, and 5107) (West Supp. 2001); 66 Fed Reg. 
45,620 (Aug 29, 2001) (codified at 38 C. F. R. § 3.159 
(2000), (hereinafter "VCAA").  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

Of record are treatment records from the VA medical center in 
West Palm Beach, Florida.  By letter dated in June 2001, the 
veteran's attorney indicated that there were additional 
records of treatment at the West Palm Beach VA medical center 
that had not been obtained.  

In October 2001, the attorney requested that any and all 
records from three doctors should be obtained.  Nothing in 
the request established relevance to the case.

Accordingly, this matter is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed. 

2.  The RO should, in accordance with 
VCAA, request that the veteran supply the 
names and addresses of all facilities 
that have treated him specifically for a 
psychiatric disorder.  The RO should then 
take all necessary steps to obtain copies 
of those records not already contained in 
the claims folder, including relevant 
treatment records from the West Palm 
Beach VA medical center and from the 
Chicago VA medical center record, dated 
in 1991 or 1992, Dr. Martinez, Dr. Thys, 
Dr. Pandy and Dr. Burgos.  (See letter 
dated October 2001.)

3.  The veteran and his attorney are 
advised that they must submit evidence of 
PTSD to substantiate the claim.  The 
veteran is requested to submit the 
relevant records of Dr. Martinez, Dr. 
Thys, Dr. Pandy and Dr. Burgos.  Any 
other relevant records should be 
submitted by them to the RO. 

4.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC). 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


